Citation Nr: 0809769	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  01-08 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increase in the $25 apportionment of 
compensation benefits for J.S. prior to July 1, 2000.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2000 Special 
Apportionment Decision of the VA Regional Office (RO) in 
Detroit, Michigan.  The veteran appealed the determination to 
award a $25 apportionment to the appellant on behalf of J.S.  
The appellant appealed the determination to award only $25 to 
her on behalf of J.S.  The issue on appeal is entitlement to 
an increase in the $25 apportionment of the veteran's VA 
disability compensation benefits for J.S.  This is a 
contested claim.  The claim has been transferred to the Waco, 
Texas RO.  

There was an apportionment to TLS on behalf of JS from May 
1999 until March 22, 2000; and a direct award to JS from 
March 22, 2000 until July 1, 2000.  The veteran has been paid 
as a veteran without dependants since July 2000, although 
there was an initial withholding which was restored to the 
veteran.  

In January 2002 correspondence, the appellant indicated that 
she requested a hearing.  The record reflects that she 
canceled a hearing request.  

In March 2005, the Board remanded the case to the RO for 
further procedural development.  

The Board notes that the record contains a power of attorney 
(VA Form 21-22), which appoints the Disabled American 
Veterans as a representative of the veteran's son J.S.  
However, neither the appellant nor the veteran has submitted 
a signed appointment of an authorized representative in this 
case.  


FINDINGS OF FACT

1.  Prior to July 1, 2000, the record shows that the 
veteran's only income was his VA compensation benefit.  

2.  A financial need for an additional apportionment on 
behalf of the veteran's son, J.S. was not demonstrated prior 
to July 1, 2000; and a higher apportionment would have caused 
the veteran undue hardship.  


CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
VA disability compensation benefits on behalf of the 
veteran's son, J.S., prior to July 1, 2000, have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5307(a) (2) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.450, 3.451 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

The RO provided the veteran with notice in November 2003, 
subsequent to the initial adjudication in October 2000.  
While the notice was not provided prior to the initial 
adjudication, the parties have had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

As noted above, in March 2005, the Board remanded the case to 
the RO for additional development to include additional 
notification to the parties.  Subsequently, a VCAA letter was 
issued to both parties, the veteran and the appellant, in 
July 2006.  Although the notification did not advise the 
parties of the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
merits of this case do not address effective date or 
increased rating.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, the notices provided to the parties over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate the claim.  The 
parties have received all essential notice, have had a 
meaningful opportunity to participate in the development of 
the claim, and are not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  VA has substantially complied with the 
notice and assistance requirements and the parties are not 
prejudiced by a decision on the claim at this time.  

A claim for an apportionment is a "contested claim" and is 
subject to the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102 (2007).  The 
applicable contested claims procedures were followed in this 
case. The parties have been provided notices and 
determinations related to the contested claim and advised of 
the applicable laws and regulations.  


II.  Factual background.

The record reflects that the veteran has a combined 30 
percent evaluation.  Effective May 1, 1999, the gross award 
included a dependent child.  Twenty five dollars was 
apportioned until July 1, 2000, at which time the gross award 
was reduced to payment at the single veteran rate.  The 
apportionment was paid to the appellant through March 2000 
and thereafter directly to the child.  

In 1999, the appellant requested an apportionment of the 
veteran's compensation award.  The appellant indicated that 
she and the veteran were never married; however, she is the 
mother of and had custody of the veteran's son.  With her 
claim, the appellant submitted a copy of a "Final Judgment 
of Paternity and Support" issued by the 19th Circuit Court of 
Indian River County, Florida, dated February 19, 1991, naming 
the veteran as J.S.'s father and ordered child support in the 
amount of $29.00 a week.  The Court document noted that, as 
of January 30, 1991, he was $1,508 in arrears.  However, the 
appellant reported that she had not received any payments 
from the veteran to support J.S.  In a statement, dated 
February 29, 2000, the appellant indicated that the veteran 
was now over $20,000 in arrears.  

Of record is a printout from the Florida Family Support 
Agency showing that the veteran was determined to have been 
$13,536.83 in arrears on his child support payments as of 
J.S.'s 18th birthday.  

Received in March 2000 was a statement from the veteran, 
wherein he indicated that he was receiving $265 per month 
compensation benefits from the VA; he also noted that he does 
part-time work when he can find it.  No other income was 
reported.  The veteran reported monthly expenses totaling 
$225.00, including $100 for rent, $100 for food, and $25 for 
utilities.  

Also received in March 2000 was a statement from the 
appellant, wherein she reported monthly wages of $544.00; she 
also reported receiving child support for two other children 
in the amount of $350.  The appellant's son J.S. reported 
earning about $150 per month.  Therefore, the total family 
income was $1,044.  The appellant reported monthly expenses 
totaling $1,449, which included $590 for rent, $428 for food, 
$152 for utilities, $125 for clothing, $119 for car 
insurance, and $35 for school.  In March 2000, the appellant 
also submitted a Financial Status Report wherein she noted a 
combined monthly income of $1,095.92; she reported total 
monthly expenses of $1,631.00.  The expenses varied slightly.  

In a September 2000 decision, the RO awarded an apportionment 
of the veteran's disability compensation benefits in the 
amount of $25.00 for the benefit of his son J.S.  This award 
was made effective by including J.S. as the veteran's 
disability compensation as a dependent.  

Of record is the copy of a letter, dated in April 2004, from 
the child support division of the Office of the Attorney 
General of the State of Texas, indicating that the veteran 
was obligated to make child support payments in the amount of 
$125.00, beginning May 1, 2004.  In September 2006, the 
veteran submitted copies of payments sent to the Attorney 
General every month since April 6, 2004 for past child 
support payments to the appellant, in the amount of $125.00.  

In August 2006, the veteran submitted a financial status 
report indicating that he had income of $690 per month and 
that his spouse had income of $2,343.10 per month.  He 
reported monthly expenses totaling $3,381.93.  It was 
indicated that monthly expenses exceeded monthly income by 
$348.83.  



III.  Legal Analysis.

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451. 
Ordinarily, an apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.  

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances described in 38 
C.F.R. § 3.451.  That rule provides that, without regard to 
any other provision regarding apportionment, where hardship 
is shown to exist, compensation may be apportioned between 
the veteran and his or her "dependents" on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. 
§ 3.451.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  Id.  
As noted, the governing regulation states that an 
apportionment of less than 20 percent of a veteran's benefits 
"ordinarily" "would not provide a reasonable amount for any 
apportionee" (emphasis added).  

The Board has considered the evidence of record and the 
contentions of both the veteran and appellant, but finds that 
the evidence of record does not support an increase in the 
amount of apportionment to the appellant on the behalf of the 
veteran's son J.S. prior to March 22, 2000.  The Board notes 
that the veteran was awarded additional benefits for his 
dependent child, and the amount of the apportionment appeared 
to have contributed to the support of that child.  It is not 
demonstrated that financial hardship existed.  Thus, the 
Board finds that entitlement to an increased apportionment is 
not warranted.  

The Board has concluded that, based upon a review of her own 
financial information, the appellant has failed to 
demonstrate a credible financial need for an increased 
apportionment during the period prior to March 22, 2000.  
While the Board finds that the appellant's expenses did 
exceed her income, prior to March 22, 2000, she was receiving 
a reasonable amount of benefits from the veteran for his 
dependent child, J.S.  Failure to increase the apportioned 
amount will not cause her financial hardship.  Moreover, 
since the evidence does not demonstrate any other source of 
income for the veteran, an increased apportionment from his 
VA benefits would result in undue financial hardship for him, 
seriously undermining his ability to afford the basic 
necessities of life.  

Hardship contemplates an inability to pay for essentials such 
as food, clothing, shelter or medical expenses.  The 
appellant has failed to submit any evidence of financial 
hardship.  However, the veteran has submitted a financial 
report, which shows that his expenses exceed his monthly 
income.  Taking all these factors into consideration, the 
Board finds that the appellant has not shown entitlement to 
an increased apportionment on the basis of her own hardship.  

It is the Board's determination that the need for an 
apportionment in excess of $25 has not been demonstrated on 
the basis of hardship.  Furthermore, an increased 
apportionment in excess of $25 per month to the appellant 
would likely result in hardship to the veteran.  Accordingly, 
the Board concludes that an increased apportionment for the 
child of the veteran in the appellant's custody is not 
warranted.  

Thus, while sympathetic to the appellant's contentions, the 
Board finds that the appellant's entitlement to an 
apportionment of the veteran's disability benefits greater 
than $25.00, for the period prior to July 1, 2000, simply has 
not been established.  Accordingly, the Board finds that an 
increased apportionment of the veteran's compensation 
benefits for a child in the appellant's custody is not 
warranted.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.  


ORDER

An increased apportionment of the veteran's disability 
compensation benefits on behalf of his son J.S., prior to 
July 1, 2000, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


